         Case 3:18-md-02843-VC Document 273 Filed 05/28/19 Page 1 of 3




                              UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  IN RE: FACEBOOK, INC., CONSUMER                     MDL No. 2843
  PRIVACY USER PROFILE LITIGATION                     Case No. 18-md-02843-VC



  This document relates to:                           PRETRIAL ORDER NO. 19:
                                                      GUIDANCE FOR HEARING ON
  ALL ACTIONS                                         MOTION TO DISMISS AMENDED
                                                      COMPLAINT


       At tomorrow’s hearing, the parties should be prepared to focus primarily, if not

exclusively, on the following issues:

       Standing

       1. The plaintiffs can take one more shot at explaining their theory of standing based on

economic harm. However, the Court does not need further argument on the plaintiffs’ theories of

standing based on the risk of identity theft or the disclosure of private information. The parties

should assume the Court will reject the former and accept the latter.

       Consent

       2. The plaintiffs should be prepared to identify and discuss their best cases in support of

their contention that the data use policy is not incorporated into Facebook’s contract with its

users (focusing, presumably, on California law).

       3. Assuming the data use policy is incorporated into the contract, what is the standard

under California law for determining whether Facebook’s practices are adequately disclosed in

the contract, such that the user is assenting to them? Does the Court apply a “reasonable
Facebook user” standard? If not, what cases support application of a different standard?
         Case 3:18-md-02843-VC Document 273 Filed 05/28/19 Page 2 of 3




       4. Assuming a “reasonable Facebook user” standard, can the Court conclude as a matter

of law, at the Rule 12(b)(6) stage, that reasonable Facebook users would understand, based on

the terms of service and the data use policy, that their data could be accessed and used on a scale

described in the complaint by third party apps, “whitelisted” apps, and “business partners?”

       5. With respect to third party apps, could a reasonable Facebook user understand the

words “only be allowed” as describing a technological limitation on third party access to data as

opposed to the scope of permission to use data?

       6. The plaintiffs should be prepared to identify two or three “business partners” that they

believe best illustrate their allegation that “business partners” don’t fall within the language of

the disclosures.

       7. There is a reasonable argument that, notwithstanding the provision purporting to give

Facebook the right to make changes to the terms of service unilaterally, a Facebook user is not

bound by substantive provisions inserted into the terms of service after the user accepted those

terms, unless Facebook provided far more robust notification of the change than what is alleged

in the complaint. What authority can Facebook cite for the proposition that, under California law,

a consumer is bound by subsequent changes to the terms of service when the company merely

posts the revised contract on its website, as opposed to notifying the consumer more directly or

requiring the consumer to affirmatively accept the revised terms?
       The Severity of the Alleged Privacy Intrusion

       8. Assume for sake of argument only that a hypothetical Facebook user configures her

settings to make clear that only her “friends” will have access to messages, photographs, and

location information. Further assume that Facebook says nothing in its disclosures to suggest that

it will provide that information to anyone else. And assume that Facebook, in contravention of

these settings and its disclosures, disseminates these messages, photographs, and location

information to a long list of companies. How serious an invasion of privacy is that? Does

Facebook really contend that this is not serious enough to give rise to a claim for invasion of




                                                  2
         Case 3:18-md-02843-VC Document 273 Filed 05/28/19 Page 3 of 3




privacy under California law? Or does Facebook merely contend that that’s not what happened in

this case?

       IT IS SO ORDERED.

Dated: May 28, 2019
                                           ______________________________________
                                           VINCE CHHABRIA
                                           United States District Judge




                                              3
